Exhibit 21 ALMOST FAMILY, INC. AND SUBSIDIARIES LIST OF SUBSIDIARIES AS OF DECEMBER 31, 2010 NAME OF ENTITY STATE OF INCORPORATION OR ORGANIZATION I.Almost Family, Inc. Delaware Adult Day Care of America, Inc. Delaware Adult Day Care of Louisville, Inc. Kentucky Adult Day Care of Maryland, Inc. Maryland AFAM Merger, Inc. Delaware AFAM Acquisition, LLC Kentucky II.National Health Industries, Inc. Kentucky AFAM Acquisition Ohio, LLC Kentucky Almost Family PC of Ft. Lauderdale, LLC Florida Almost Family PC of Kentucky, LLC Kentucky Almost Family PC of SW Florida, LLC Florida Almost Family PC of West Palm, LLC Florida Caretenders Mobile Medical Services, LLC Ohio Caretenders of Birmingham, Inc. Alabama Caretenders of Cincinnati, Inc. Kentucky Caretenders of Cleveland, Inc. Kentucky Caretenders of Columbus, Inc. Kentucky Caretenders of Jacksonville, LLC Florida Caretenders of New Jersey, Inc. Kentucky Caretenders Visiting Services of Columbus, LLC Ohio Caretenders Visiting Services of Cook County, LLC Illinois Caretenders Visiting Services of District 6, LLC Kentucky Caretenders Visiting Services of District 7, LLC Kentucky Caretenders Visiting Services Employment Company, Inc. Kentucky Caretenders Visiting Services of Gainesville, LLC Florida Caretenders Visiting Services of Hernando County, LLC Florida Caretenders Visiting Services of Kentuckiana, LLC Kentucky Caretenders Visiting Services of Ocala, LLC Florida Caretenders Visiting Services of Orlando, LLC Kentucky Caretenders Visiting Services of Pinellas County, LLC Florida Caretenders Visiting Services of Southern Illinois, LLC Illinois Caretenders Visiting Services of St. Augustine, LLC Florida Caretenders Visiting Services of St. Louis, LLC Missouri Caretenders VNA of Ohio, LLC Ohio Caretenders VS of Boston, LLC Massachusetts Caretenders VS of Central KY, LLC Kentucky Caretenders VS of Lincoln Trail, LLC Kentucky Caretenders VS of Louisville, LLC Kentucky Caretenders VS of Northern KY, LLC Kentucky Caretenders VS of Ohio, LLC Ohio Caretenders VS of Western KY, LLC Kentucky Mederi Caretenders VS of Broward, LLC Florida Mederi Caretenders VS of SE FL, LLC Florida Mederi Caretenders VS of SW FL, LLC Florida Mederi Caretenders VS of Tampa, LLC Florida Princeton Home Health, LLC Alabama III. AFAM Acquisition, LLC Kentucky Patient Care, Inc. Delaware Patient Care Medical Services, Inc. New Jersey Patient Care New Jersey, Inc. Delaware Patient Care Pennsylvania, Inc. Delaware Priority Care, Inc. Connecticut Patient Care Connecticut, LLC Connecticut
